******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                MANNING v. FELTMAN—CONCURRENCE

   BORDEN, J., concurring. I agree with the reasoning
of the majority opinion and its holding, namely, that
the plaintiff, Sidney F. Manning, has not established
standing to bring this foreclosure action, and, therefore,
the trial court had no subject matter jurisdiction to
proceed further in the action, even to order the parties
to return to the Bankruptcy Court to resolve the ques-
tion of the ownership of the mortgage in question. I
write briefly and separately, however, to underscore
the anomalous and economically wasteful posture in
which this leaves the property in question.
   As a result of this conclusion, the property in question
is, insofar as the real estate records are concerned,
burdened by a mortgage that the plaintiff cannot fore-
close, and the defendants,1 who own the property, can-
not get released without some further action of the
Bankruptcy Court or its trustee. Thus, the property is
essentially not saleable. Our decision makes clear that
the plaintiff cannot foreclose on the mortgage. And the
defendants have no way to clear the title to the property
of the mortgage that the plaintiff claims to own, because
either the mortgage is still owned by the trustee in
bankruptcy or is subject to being abandoned by that
trustee.
  Thus, it behooves all of the parties to hie themselves
to the Bankruptcy Court. There they should implore
the court to reopen the bankruptcy case so as either
to lodge ownership of the mortgage in the trustee (or
a duly appointed successor trustee), or to permit that
trustee to abandon any interest in the mortgage, which
should have the effect of lodging ownership of the mort-
gage in the plaintiff. Otherwise, the property in question
will remain indefinitely a piece of real estate without
capability of liquidation. This is hardly a state of affairs
that commands respect.
 1
     See footnote 1 of the majority opinion.